

115 HR 1479 IH: District of Columbia Paperwork Reduction Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1479IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the District of Columbia Home Rule Act to eliminate Congressional review of newly-passed
			 District laws.
	
		1.Short title; references in Act
 (a)Short titleThis Act may be cited as the District of Columbia Paperwork Reduction Act. (b)References in ActExcept as may otherwise be provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the District of Columbia Home Rule Act.
			2.Elimination of Congressional review of newly-passed District laws
 (a)In generalSection 602 (sec. 1–206.02, D.C. Official Code) is amended by striking subsection (c). (b)Congressional resolutions of disapproval (1)In generalThe District of Columbia Home Rule Act is amended by striking section 604 (sec. 1–206.04, D.C. Official Code).
 (2)Clerical amendmentThe table of contents is amended by striking the item relating to section 604. (3)Exercise of rulemaking powerThis subsection and the amendments made by this subsection are enacted by Congress—
 (A)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as a part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
 (B)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.
					(c)Conforming amendments
				(1)District of Columbia Home Rule Act
 (A)Section 303 (sec. 1–203.03, D.C. Official Code) is amended— (i)in subsection (a), by striking the second sentence; and
 (ii)by striking subsection (b) and redesignating subsections (c) and (d) as subsections (b) and (c). (B)Section 404 (sec. 1–204.04, D.C. Official Code), as amended by the Local Budget Autonomy Amendment Act of 2012, is amended by striking subject to the provisions of section 602(c) each place it appears in subsections (e) and (f).
 (C)Section 446 (sec. 1–204.46, D.C. Official Code), as amended by section 2(e) of the Local Budget Autonomy Amendment Act of 2012, is amended—
 (i)in the second sentence of subsection (a), by striking pursuant to the procedure set forth in section 602(c); (ii)in subsection (c) in the matter preceding paragraph (1), by striking section 472(d)(2) and inserting section 472(d);
 (iii)in subsection (c) in the matter preceding paragraph (1), by striking section 475(e)(2) and inserting section 475(e); and (iv)in paragraph (1) of subsection (c), by striking and has completed the review process under section 602(c)(3).
 (D)Section 462 (sec. 1–204.62, D.C. Official Code) is amended— (i)in subsection (a), by striking (a) The Council and inserting The Council; and
 (ii)by striking subsections (b) and (c). (E)Section 472(d) (sec. 1–204.72(d), D.C. Official Code), as amended by section 2(h) of the Local Budget Autonomy Amendment Act of 2012, is amended to read as follows:
						
 (d)Payments not subject to appropriationSection 446(c) shall not apply to any amount obligated or expended by the District for the payment of the principal of, interest on, or redemption premium for any revenue anticipation note issued under subsection (a)..
 (F)Section 475(e) (sec. 1–204.75(e), D.C. Official Code), as amended by section 2(h) of the Local Budget Autonomy Amendment Act of 2012, is amended to read as follows:
						
 (e)Payments not subject to appropriationSection 446(c) shall not apply to any amount obligated or expended by the District for the payment of the principal of, interest on, or redemption premium for any revenue anticipation note issued under this section..
					(2)Other laws
 (A)Section 2(b)(1) of Amendment No. 1 (relating to initiative and referendum) to title IV (the District Charter) (sec. 1–204.102(b)(1), D.C. Official Code) is amended by striking the appropriate custodian and all that follows through portion of such act to.
 (B)Section 5 of Amendment No. 1 (relating to initiative and referendum) to title IV (the District Charter) (sec. 1–204.105, D.C. Official Code) is amended by striking , and such act and all that follows and inserting a period.
 (C)Section 16 of the District of Columbia Election Code of 1955 (sec. 1–1001.16, D.C. Official Code)— (i)in subsection (j)(2)—
 (I)by striking sections 404 and 602(c) and inserting section 404, and (II)by striking the second sentence; and
 (ii)in subsection (m)— (I)in the first sentence, by striking the appropriate custodian and all that follows through parts of such act to,
 (II)by striking is held. If, however, after and inserting is held unless, under, and (III)by striking section, the act which and all that follows and inserting section..
 3.Effective dateThe amendments made by this Act shall apply with respect to each act of the District of Columbia— (1)passed by the Council of the District of Columbia and signed by the Mayor of the District of Columbia;
 (2)vetoed by the Mayor and repassed by the Council; (3)passed by the Council and allowed to become effective by the Mayor without the Mayor’s signature; or
 (4)in the case of initiated acts and acts subject to referendum, ratified by a majority of the registered qualified electors voting on the initiative or referendum,
			on or after October 1, 2017.